Case 1:18-cv-00613-TWP-TAB Document 44 Filed 07/11/19 Page 1 of 2 PageID #: 307



                     IN THE UNITED STATES DISTRICT COURT
                            Southern District of Indiana
                               Indianapolis Division


 GARY W. BROOKS,                           )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  ) Case No. 1:18-cv-00613-TWP-TAB
                                           )
                                           )
 CITY OF CARMEL, Acting by and             )
 through its Legal Department, and         )
 DOUGLAS C. HANEY,                         )
                                           )
              Defendants.                  )


  DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
        TO FILE REPLY IN SUPPORT OF DEFENDANTS’
             MOTION FOR SUMMARY JUDGMENT

       Defendants, by counsel, respectfully move the Court for an extension of time

 to file a reply in support of their Motion for Summary Judgment and, in support

 thereof, state:

       1.     Defendants filed their Motion for Summary Judgment and supporting

 memorandum and designation of evidence on May 7, 2019 [Doc. 32-34].

       2.     Plaintiff filed his Brief in Opposition on July 2, 2019 [Doc. 42].

       3.     Defendants’ reply is currently due on July 16, 2019, and said time

 has not expired.

       4.     Defendants are requesting a 14-day extension of time up to and

 including July 30, 2019, within which to file a reply.
Case 1:18-cv-00613-TWP-TAB Document 44 Filed 07/11/19 Page 2 of 2 PageID #: 308



           5.   Counsel for Plaintiff is aware of the filing of this motion and has no

 objection hereto.

           WHEREFORE, Defendants, by counsel, respectfully move the Court for an

 extension of time up to and including July 30, 2019, within which to file a reply in

 support of their Motion for Summary Judgment, and for all other just and proper

 relief.

                                               Respectfully submitted,

                                               TRAVELERS STAFF COUNSEL INDIANA

                                         By:   /s/ Paul T. Belch
                                               Paul T. Belch, 18533-49



                             CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically using
 the Case Management/Electronic Case Files (“CM/ECF”) system and served upon
 the following persons via the CM/ECF system on July 11, 2019:

           Jeffrey S. McQuary
           BROWN TOMPKINS LORY


                                         By:   /s/ Paul T. Belch
                                               Paul T. Belch, 18533-49

 TRAVELERS STAFF COUNSEL INDIANA
 280 East 96th Street, Suite 325, Indianapolis, IN 46240
 Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
 PH (317) 818-5111
 FX (317) 818-5124
 pbelch@travelers.com

 PTB:gb

                                           2
